— Appeal by defendant from two judgments of the Supreme Court, Kings County, both rendered May 31, 1978, each convicting him of one count of criminal sale of a controlled substance in the second degree, upon his pleas of guilty, and sentencing him to two concurrent indeterminate terms of imprisonment of from six years to life. Judgments affirmed. No "mandatory catechism” is required of a pleading defendant, particularly where, as here, he has been advised by competent counsel and no prejudice has been shown to have resulted from the omission of detailed factual inquiry (see People v Nixon, 21 NY2d 338). It is noteworthy that if the defendant had succeeded in vacating his reduced plea to the more serious indictment charging, inter alia, criminal sale of a controlled substance in the first degree, an A-l felony, while the judgment on the other indictment remained untouched he would, in fact, have been placed in a worse position than he occupied originally. While facing trial on the more serious indictment, he would have been required to continue serving his original sentence on the other indictment and, if convicted at trial of the A-1 felony, would have received a mandatory minimum sentence of not less than 15 nor more than 25 years. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.